Citation Nr: 1510371	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-11 724	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle and foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve and had periods of active duty for training from October 7, 2008, to March 17, 2009, and October 26, 2009, to October 30, 2009.

This case comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for disabilities of the knees and feet.  An April 23, 2014, rating decision granted service connection for a left ankle sprain.  Thus, the issue with respect to the left foot is no longer on appeal.  Due to the Veteran's relocation, jurisdiction of the case is with the RO in Salt Lake City, Utah.

In November 2014, the Veteran testified at a Board hearing by videoconference.  The record was held open for 30 days following the hearing to provide additional time to submit evidence.  In December 2014, she submitted additional evidence.  While it was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review, as the evidence is not pertinent to the issues on appeal, the Board may proceed without prejudice to the Veteran.  

The issues of entitlement to service connection for right knee and right ankle or foot disabilities are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left knee strain had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Active service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims she injured the left knee during active service and has had problems since that time.

Service medical records from the Veteran's first period of active service starting on October 7, 2008, show complaints of left knee pain as early as December 2008 and a diagnosis of patellofemoral syndrome in February 2009.  They also show mild stress changes of the left knee on a bone scan ordered for left foot problems in November 2008.  That raises questions of whether a left knee disability preexisted active service and, if so, whether it was aggravated by active service.  However, for reasons below, the Board need not address those questions.

Service medical records from the Veteran's period of active service starting on October 26, 2009, show she injured the left knee on that date while working on an aircraft.  A Mishap Data Worksheet completed that same day shows the Veteran twisted the left knee while stepping down from the top level to the second level of a stand while working on the right wing of an aircraft.  

A January 2010 reserve service medical record shows complaints of left knee pain with a history of twisting the knee while on active duty in October 2009 and that a line of duty determination was initiated.  A February 2010 private treatment record shows a history of left knee pain for the past one and one-half years, and diagnoses of medial meniscus tear, osteoarthritis, and chondromalacia patella.  

A November 2010 VA examination report shows a two-year history of left knee pain, x-ray findings of joint effusion, and a diagnosis of patellofemoral syndrome with stress changes of the left knee.  

A February 2014 line of duty determination shows the injury to the left knee was incurred in the line of duty.  

A March 2014 VA examination report shows a history of injuring the left knee in 2010 stepping off a maintenance stand and findings supportive of a left knee strain, which the examiner opined was not due to, the result of, or aggravated by the left ankle/foot disability as there was no evidence the left ankle/foot disability caused knee problems and the knee strain occurred one year after the ankle injury.  

The Board finds that the evidence shows the Veteran injured the left knee during active service, the injury has been found to have been incurred in the line of duty, and the Veteran has reported a history of left knee pain since that injury.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board appreciates the March 2014 VA examiner's opinion, the examiner did not address the question of whether the left knee disability had its onset in or is causally related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a left knee disability, diagnosed as a left knee strain, had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a left knee strain is warranted.


ORDER

Service connection for a left knee strain is granted.


REMAND

Further development is needed on the claims for service connection for right knee and right ankle/foot disabilities.

With respect to the right knee, while the Veteran did not complain of right knee problems during either period of active service, a November 2008 bone scan shows stress changes of both knees.  A February 2010 private treatment record shows a one and one-half year history of bilateral knee pain.  A February 2010 reserve service medical record shows complaints of bilateral knee pain that the examiner opined was likely secondary to the protected gait due to the injured left foot, which is now service-connected as an ankle strain.  However, the November 2010 VA examination shows the Veteran walked with a normal gait and the March 2014 examiner opined the Veteran's knee strains were not due to, the result of, or aggravated by the left ankle/foot disability as there was no evidence that the left ankle/foot disability caused knee problems and the knee strains occurred one year after the ankle injury.  

While the Board appreciates the VA examiner's opinion, the Board finds the opinion is incomplete.  The examiner did not address the Veteran's statements of having right knee pain since around the time of her period of active service from October 2008 to March 2009.  The examiner also did not address the November 2008 bone scan showing stress changes of the right knee, which raises the question of whether a preexisting right knee disability was aggravated by active service.  The examiner also did not address the opinion in the reserve service medical record that the knee pain was likely secondary to the protected gait due to the injured left foot.  The examiner did not note whether the Veteran had an altered gait at the time of the examination.  Further, while the examiner provided an opinion on whether a right knee disability had been aggravated by the left ankle strain, the rationale does not fully support the opinion.  Thus, the Veteran should be provided a new VA examination that addresses the above.

With respect to the right ankle and foot, service medical records show stress changes of the right ankle on a bone scan in November 2008, and degenerative changes of the right ankle and foot on x-rays in February 2009.  Those findings shortly after entry into active service raise questions of whether a right ankle or foot disability preexisted active service and, if so, whether it was aggravated by active service.  Thus, an opinion is needed to resolve those questions.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any right knee, ankle, or foot disability.  All indicated tests should be completed.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the service medical records showing stress changes on bone scan in November 2008, the February 2010 reserve service medical record showing the opinion that knee pain was secondary to a left ankle/foot disability, and the November 2010 and April 2014 VA examination reports.  The examiner should also consider the Veteran's report of disability onset and symptomatology since active service.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following.

(a)  The examiner should state whether it clear and unmistakable that any right knee disability preexisted the period of active service starting in October 2008.  If so, the examiner should state whether it is clear and unmistakable that the disability was not aggravated (permanently worsened beyond normal progression) by either period of active service.  If there was any increase in disability during service, the examiner should state whether or not that increase in disability was due to the natural progress of the disorder or was beyond the natural progress of the disorder.

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right knee disability had its initial onset in or is causally related to active service.  

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any right knee disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected left ankle sprain and/or left ankle disability.  

(d)  The examiner should state whether it is clear and unmistakable that any right ankle or foot disability preexisted the period of active service starting in October 2008.  If so, the examiner should state whether it is clear and unmistakable that the disability was not aggravated (permanently worsened beyond normal progression) by either period of active service.  If there was any increase in disability during service, the examiner should state whether or not that increase in disability was due to the natural progress of the disorder or was beyond the natural progress of the disorder.

(e)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any right ankle or foot disability had its initial onset in or is causally related to active service.  

(f)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) any right ankle or foot disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected left ankle sprain or left knee disability.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


